ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that DAVID ASSAD, JR., of CHERRY HILL, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 5.5(a) (practicing law while ineligible), and Rule l:21-l(a) (failure to maintain a bona fide office), and good cause appearing;
It is ORDERED that DAVID ASSAD, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*616ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.